DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed an Amendment on 6/22/21.  Following an Interview on 7/01/21 with the current examiner, newly assigned to this Application, applicant filed a Supplemental Amendment on 7/06/21.  For ease of understanding the claim status, both amendments are entered.  The Amendment filed 7/06/21 is being addressed by this Action.  Currently, claims 1 and 10 are amended, claim 5 has been and remains canceled and the pending claims are 1- 4 and 6- 10.
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/06/21, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive because Neoh in view of Frova does not disclose the newly added limitation regarding an inclination angle of the spirally-arranged protruding portion with respect to the longitudinal axis is less than 90°.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Eskuri (US Pub. No. 2008/0097247 A1).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 3, 7 and 9- 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eskuri (US Pub. No. 2008/0097247 A1).  P. [0037] to Eskuri incorporates by reference Jacobsen et al. (US Pub. No. 2003/0069522 A1).

    PNG
    media_image1.png
    864
    868
    media_image1.png
    Greyscale

Regarding claim 1, Eskuri discloses a dilator comprising:

a spirally-arranged protruding portion (860) (Fig. 8) provided on an outer peripheral surface of the hollow shaft (820), the spirally-arranged protruding portion (860) protruding radially outward from the hollow shaft (820) and having gaps (G) (See Annotated Fig. 8 showing arrows at gaps in between windings of spirally-arranged protruding portion (860)) between adjacent portions of the spirally-arranged protruding portion (860) along a longitudinal axis of the hollow shaft (“A”) (See Annotated Fig. 8) (Ps. [0038], [0044] - - since common reference numbers indicate similar structure, thread member 860 is same structure as thread member 60 which has a constant pitch); and
a grip portion (Jacobsen reference number 212, Fig. 1; P. [0056] - - the proximal end of guidewire being mounted in a conventional pin vise type torquing chuck 212 is interpreted as a grip portion) provided at the proximal end of the hollow shaft (820) (Ps. [0028], [0044] - - since common reference numbers indicate similar structure, it is noted that hollow shaft (820) may extend to the proximal end 18 of the guidewire 10),
wherein:
the outer diameter of the hollow shaft (D1) (See Annotated Fig. 8) is larger at a first position of the hollow shaft (P1) (See Annotated Fig. 8) along the longitudinal axis 
an inclination angle (A1) (See Annotated Fig. 8) of the spirally-arranged protruding portion (860) with respect to the longitudinal axis is less than 90°, and is different at the second position (P2) than at the first position (P1) (See Annotated Fig. 8), and
the spirally-arranged protruding portion (860) includes an outer coil having a wire wound around on the outer peripheral surface of the hollow shaft (820) (Ps. [0039], [0044] - - since common reference numbers indicate similar structure, thread member 860 is same structure as thread member 60 which is a wire, a strip of solder, or a spring or coil).
Regarding claim 2, Eskuri further discloses wherein a part of the distal end side of the hollow shaft (822) has a tapered shape having an outer diameter decreasing in a distal direction (P. [0044] - - hollow shaft (820) tapers distally to the distal end of the tubular member).
Regarding claim 3, Eskuri further discloses wherein pitches of the spirally-arranged protruding portion (860) are constant in the part of the distal end side of the hollow shaft having a tapered shape (822) (See Fig. 8) (Ps. [0038], [0044] - - since common reference numbers indicate similar structure, thread member 860 is same structure as thread member 60 which has a constant pitch).
Regarding claim 7, Eskuri further discloses wherein the inclination angle of the spirally-arranged protruding portion (860) with respect to the longitudinal axis (“A”) is 
Regarding claim 9, Eskuri further discloses wherein the outer coil (860) has gaps (G) (See Annotated Fig. 8) between each adjacent winding of the outer coil (860) along the longitudinal axis (“A”) in at least a portion of the outer coil (860) that includes the first position (P1) and the second position (P2) (See Annotated Fig. 8).
Regarding claim 10, Eskuri discloses a dilator comprising:
a hollow shaft (820) (Fig. 8) having an outer diameter that is smaller at a distal end of the hollow shaft (822) (Fig. 8) than at a proximal end of the hollow shaft (824) (Fig. 8) (P. [0044] - - hollow shaft (820) tapers distally to the distal end of the tubular member);
an outer coil (860) (Fig. 8) provided on an outer peripheral surface of the hollow shaft (820); and 
a grip portion (Jacobsen reference number 212, Fig. 1; P. [0056] - - the proximal end of guidewire being mounted in a conventional pin vise type torquing chuck 212 is interpreted as a grip portion) provided at the proximal end of the hollow shaft (820),
wherein:
the outer diameter of the hollow shaft (D1) (See Annotated Fig. 8) is larger at a first position of the hollow shaft (P1) (See Annotated Fig. 8) along the longitudinal axis of the hollow shaft (“A”) than at a second position of the hollow shaft (P2) (See Annotated Fig. 8) along the longitudinal axis (“A”), the second position (P2) being located distal to the first position (P1) in a distal end side of the hollow shaft (822),

a winding angle of the outer coil (860) with respect to the longitudinal axis (“A”) is different at the second position (A2, P2) than at the first position (A1, P1) (See Annotated Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskuri (US Pub. No. 2008/0097247 A1) in view of Jacobsen et al. (US Pub. No. 2003/0069522 A1).  P. [0037] to Eskuri incorporates by reference Jacobsen et al. (US Pub. No. 2003/0069522 A1).
Regarding claim 4, Eskuri discloses the apparatus of claim 1, but Eskuri does not specifically disclose 
(claim 4) an inner coil having a wire wound around into a hollow shape.
However, Jacobsen, which is incorporated by reference in P. [0037] to Eskuri, teaches a medical device that navigates like a guidewire, but once in place, performs 
(claim 4) wherein the hollow shaft (514) includes an inner coil (508, 532, 538) (Figs. 13, 15- 18) having a wire wound around into a hollow shape (Ps. [0084] - [0085]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the device of Eskuri by adding an inner coil having a wire wound into a hollow shape taught by Jacobsen such that the hollow tubular inner coil is disposed over the core member and under the hollow shaft associated with Eskuri because it would provide a constant outer coil diameter such that the “carrying capacity” for torque may be equal (Jacobsen - - P. [0089]).  The motivation for the modification would have been to avoid an inefficiency in the transmission of torque caused by the mis-match of the tapered core member and the hollow shaft, thereby maintaining continuous transmission of torque across the entire length of the device (Jacobsen - - P. [0089]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskuri (US Pub. No. 2008/0097247 A1) in view of Jacobsen et al. (US Pub. No. 2003/0069522 A1) as applied to claim 4 above, and further in view of Mische (US Pat. No. 5,211,636).  P. [0037] to Eskuri incorporates by reference Jacobsen et al. (US Pub. No. 2003/0069522 A1).
Regarding claim 6, Eskuri in view of Jacobsen discloses the apparatus of claim 4, but Eskuri in view of Jacobsen does not disclose
(claim 6) wherein the wire of the inner coil is wound in a direction opposite to the wire of the outer coil.

(claim 6) wherein the wire of the inner coil (28) is wound in a direction opposite to the wire of the outer coil (24) (See Fig. 2) (Col. 3, l. 42- 46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the device of Eskuri in view of Jacobsen such that the wire of the inner coil is wound in a direction opposite to the wire of the outer coil as taught by Mische because it would improve the torque transmission characteristics of the device (Mische - - Col. 3, l. 42- 46).  The motivation for the modification would have been to provide for a more steerable device (Mische - - Col. 1, l. 52- 68).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskuri (US Pub. No. 2008/0097247 A1) in view of To (US Pub. No. 2011/0098531 A1).
Regarding claim 8, Eskuri discloses the claimed invention except for wherein the inclination angle of the spirally-arranged protruding portion with respect to the longitudinal axis is larger at the second position than at the first position.  To sets forth that the inclination angle of the spirally-arranged protruding portion with respect to the longitudinal axis is a result effective variable, wherein parameters of the one or more threaded regions for a dilator, including the helix angle (inclination angle), may be independently selected depending in part on the mechanical characteristics of the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                             

/WADE MILES/           Primary Examiner, Art Unit 3771